Citation Nr: 0639224	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an increased (initial) rating for bilateral 
tinnitus, now rated 10 percent disabling.  

2.	Entitlement to a compensable (initial) rating for 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


 
 
INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision. 


FINDINGS OF FACT

1.	The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under 38 C.F.R. §4.87, Diagnostic Code (DC) 6260 (2006).

2.	The veteran's service-connected hearing loss disability is 
manifested by Level IV hearing acuity in the right ear and 
Level II hearing acuity in the left ear.


CONCLUSION OF LAW

1.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260; 
Smith v. Nicholson, 451 F.3d. 1344 (C.A. Fed. 2006).  

2.	The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West. 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2004 and June 2004; a 
rating decision in May 2003; a statement of the case in April 
2004; and a supplemental statement of the case in May 2005.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication (a May 2005 supplemental 
statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the veteran's 
claim.  

Tinnitus

The veteran requested an increased rating for tinnitus, which 
is currently rated as 10 percent.  The veteran requested a 
separate compensable rating for the right and left ears.  The 
RO granted 10 percent because under DC 6260 there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear. The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F. 3d 1344 (C.A. Fed. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral. Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, DC 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994). The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter. Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

Hearing Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for 
this disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the method set forth in 38 
C.F.R. § 4.85.

A March 2003 VA audiological evaluation indicates that the 
puretone thresholds in the veteran's right ear were 55, 50, 
75, and 75, decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average puretone threshold in the 
veteran's right ear was 63.75 decibels.  The puretone 
thresholds in the veteran's left ear were 35, 45, 75, and 75, 
decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The average puretone threshold in the veteran's left ear was 
57.5 decibels.  Speech recognition ability was 80 percent in 
the right ear and 92 percent in the left ear.  The diagnosis 
was mild sloping-to-severe sensorineural hearing loss 
bilaterally.  

These findings produce hearing acuity level IV in the right 
ear and level II in the left ear under Table VI of 38 C.F.R. 
§ 4.85.  Such results warrant a noncompensable
(0 percent) rating when the auditory acuity levels are 
entered in Table VII of 38 C.F.R. § 4.85.

The veteran also provided a private audiological evaluation 
from May 2003.  While the results of the private evaluation 
provided some of the relevant data required by the VA, the 
results were incomplete for VA purposes because there were no 
measurements of the puretone thresholds for the right ear and 
left ears at 3000 Hertz.  This exam is also not usable for VA 
purposes because there is no indication that the Maryland CNC 
test was used for speech discrimination testing in accordance 
with 38 C.F.R. § 4.85.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss and the effect it has on his ordinary activity.  
However, applying the rating criteria to the audiological 
test results does not warrant an increased rating.  The 
veteran's use of hearing aids does not affect the veteran's 
rating, as hearing tests are conducted without hearing aids.  
38 C.F.R. § 4.85(a).

In sum, the preponderance of the evidence is against the 
claim for a compensable (initial) rating.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the Board must 
deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

A compensable (initial) rating for bilateral hearing loss 
disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


